                     Case 3:19-cv-03512-WHO Document 69-2 Filed 09/30/20 Page 1 of 1
  Message


  From:            Viker, Elliot B [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                   (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN =2084098F9A2 7 41CABA 78875E2A14D9E6-VI KER, ELLI]
  Sent:            5/29/2020 12:05:23 PM
  To:              Meckley, Tammy M [/o=ExchangeLabs/ou=Exchange Administrative Group
                   (FYDIBOHF23SPDLT)/cn=Recipients/en=842af492a2134d039312bc6e1b820539-Meckley, Ta]; Bowes, Lee F
                   [/o=ExchangeLabs/ou=Exchange Administrative Group
                   (FYDI BOHF23SPDLT)/cn=Recipients/en=1b96b535be924e8cb11d9abae38afa4c-Bowes, Lee]; Eggleston, Jill A
                   [/o=ExchangeLabs/ou=Exchange Administrative Group
                   (FYDIBOHF23SPDLT)/cn=Recipients/en=8e1dbfac98cb4b77a537916c64b228aa-Eggleston,]; Edgington, Daniel H
                   (Dan) [/o=ExchangeLabs/ou=Exchange Administrative Group
                   (FYDI BO HF 23SPDLT)/ cn=Recip ients/en =68a440b2969f4e2da ba4a6075effc335-Edgington, ]; Quackenbush, Kathryn A
                   [/o=ExchangeLabs/ou=Exchange Administrative Group
                   (FYDI BOHF23SPDLT)/cn=Recipients/en=7f42cf6a6c7849be8a 1bdd27ed03b1f9-Quackenbush]; Cole, Ethan R
                   [/o=ExchangeLabs/ou=Exchange Administrative Group
                   (FYDIBOHF23SPDLT)/en=Recipients/en=07791f4b42e94d209153ba8fc27ece70-Cole, Ethan]; Sloan, Terry G
                   [/o=ExchangeLabs/ou=Exchange Administrative Group
                   (FYDIBOHF23SPDLT)/en=Recipients/en=733c7b59408b421eb10e7c45116b2e8a-Sloan, Terr]; Mayhew, Michael X
                   [/o=ExchangeLabs/ou=Exchange Administrative Group
                   (FYDI BO HF 23SPDLT)/ en=Recip ients/en =40e59d6a09884a23 b4 7 2d92ca9f02728-M ayhew, Mic]
  Subject:         Available work for FOIA



  Good morning,

  FO[A has the following volumes of work available.

      •      NRC A-file scanning queue: 7,439;
      •      Request intake specialists: 2,297 requests (3-4 business days of available work);
      •      Govt. staff case processors: 5,327 available cases for processing ( l 0-11 business days of available work) and;
      •      Backlog: 19,713i Reduction of50lcases since May 22 nd .

  Please do not hesitate to contact me if you have any questions or concerns. Be safe and be well.

  Warm regards, Elliot




             UNREDACTED VERSION OF
                                                                                                         EXHIBIT L
             DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                      NTG_00000984-SUPP
